 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of the 5th day of June
2020, by and between, OncBioMune Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), and such persons listed on Schedule I who have executed a
signature page to this Agreement (each, an “Investor”).

 

WHEREAS, the Investor has previously acquired various securities from the
Company in the form of promissory notes and/or warrants issued by the Company,
as set forth on Schedule I (the “Securities”).

 

WHEREAS, the Company has authorized a new series of Convertible Preferred Stock
of the Company designated as Series C-1 Convertible Preferred Stock, $0.0001 par
value (the “Series C-1”), the terms of which are set forth in the Certificate of
Designations for such series of Series C-1 Preferred Stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A.

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and each Investor desire to enter into a transaction wherein the Company
shall issue such aggregate number of shares of Series C-1 in exchange for each
of the Securities as set forth on Schedule I.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Exchange. The closing of the Exchange (the “Closing”) will occur on or before
May 31, 2020 (or such later date as the parties hereto may agree) following the
satisfaction or waiver of the conditions set forth herein (such date, the
“Closing Date”). On the Closing Date, subject to the terms and conditions of
this Agreement, each Investor shall, and the Company shall, pursuant to Section
3(a)(9) of the Securities Act of 1933 (the “Securities Act”), exchange the
Securities for (i) shares of the Series C-1 and (ii) Options (as defined below)
to purchase shares of the Company’s wholly-owned subsidiary, OncBioMune Sub,
Inc., a Nevada corporation (“Sub”) (in the amounts and pursuant to the terms set
forth in Section 1.8 below). At the Closing, the following transactions shall
occur (such transactions in this Section 1, the “Exchange”):

 

1.1. Delivery of Securities. On the Closing Date, the Company shall issue the
Series C-1 and Options to each Investor (or its designees); provided that each
Investor has complied with its obligations in this Section 1. Promptly after the
Closing Date, the Company shall deliver a certificate evidencing the Series C-1
to the Investor. On the Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the Series C-1 and
shall have the right to convert the Series C-1, irrespective of the date the
Company delivers the certificate evidencing the Series C-1 to each Investor.

 

1.2. No Rights Following Exchange. Upon receipt of the Series C-1 and Options in
accordance with Section 1.1, each Investor’s rights under the Securities shall
be extinguished (including, without limitation, the rights to receive, as
applicable, any principal, premium, make-whole amount, accrued and unpaid
interest, dividends or other payment thereon or any other shares of common
stock, $0.0001 par value (“Common Stock”) with respect thereto (whether upon in
connection with a fundamental transaction, event of default or otherwise)). In
consideration for the issuance of the Series C-1 and the Options, each Investor
hereby irrevocably waives any obligations of the Company under the Securities or
any purchase agreement, security agreement, pledge agreement, warrant, guarantee
or any other document executed in connection with the issuance of the
Securities.

 

   

   

 

1.3. Further Assurances. The Company and each Investor shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.

 

1.4. Termination Before Closing. If the Closing has not occurred on or prior to
April 30, 2020, any Investor shall have the right, by delivery of written notice
to the Company to terminate this Agreement (such date, the “Termination Date”).
From the date hereof until the earlier of (x) the Closing Date and (y) the
Termination Date, each Investor shall forbear from taking any actions with
respect to the Securities not explicitly set forth herein, including, without
limitation, conversions, exercises, redemptions, exchanges or delivery of
written notice to the Company to require the conversion, exercise, redemption or
exchange of any of the Securities.

 

1.5. Representations and Warranties True at Closing. It shall be a condition to
the obligation of the Investor on the one hand and Company on the other hand, to
consummate the Exchange contemplated hereunder that the other party’s
representations and warranties contained herein are true and correct on the
Closing Date with the same effect as though made on such date, unless waived in
writing by the party to whom such representations and warranties are made.

 

1.6. Deliveries. At or before the Closing, each Investor shall deliver or cause
to be delivered to K&L Gates, LLP, as counsel to the Company, (i) the Securities
held by such Investor free and clear of all liens, encumbrances, security
interests, options or other purchase rights, equities, charges, claims, pledges,
defects of title or other restrictions of any kind (other than federal and state
securities laws) (ii) the executed Agreement and (iii) other items required to
effectuate the Exchange.

 

1.7. Senior Securities. The Closing and the obligation of the Investor to
exchange its securities are subject to the cancellation of the Company’s
outstanding Series B Preferred Stock and the filing of a Certificate of
Withdrawal eliminating the rights and preferences thereunder. The capitalization
of the Company immediately after the effectiveness of this Exchange and the
exchanges of the other outstanding securities will be as set forth on Exhibit B
hereto.

 

1.8. Options.

 

1.8.1. The Company shall issue to each Investor an exclusive option to acquire
shares of common stock of the Sub in the amounts set forth on Schedule II hereto
for a payment of $0.10 per share (the “Options”).

 

 2 

   

 

1.8.2. Each Investor may deliver notice to the Company of its desire to exercise
(“Exercise Notice”) its Options at any time during the period from the Closing
Date through April 30, 2021. Within ten (10) days of receipt by the Company of
Exercise Notices from Investors holding Options covering a majority of the
shares of the Sub (the “Majority”), the Company shall deliver a written notice
to all Investors (the “Company Notice”) notifying them that the Company has
received such Exercise Notices from the Majority and the date of the closing of
the purchase of the shares of Sub by such Majority (the “Sub Closing”), which
date will be not less than sixteen (16) days from the date of such notice. Such
Company Notice shall also include a notification to any Investor who wishes to
exercise its Options but has not delivered an Exercise Notice, that it must do
so within fifteen (15) days following the date of the Company Notice in order to
participate in the Sub Closing. In the event the Company does not receive an
Exercise Notice from any Investor, then such Investor’s Options shall be
automatically cancelled (the “Cancelled Options”) on the sixteenth (16th) day
following the date of the Company Notice and such Investors will have no rights
and the Company no additional obligations under such Cancelled Options.

 

1.8.3. The shares of the Sub underlying the Cancelled Options shall be divided
pro rata among the Investors who timely deliver Exercise Notices (“Participating
Investors”). Each Participating Investor’s pro rata share shall be equal to the
product obtained by multiplying: (i) the aggregate number of shares underlying
the Cancelled Options, by (ii) a fraction, the numerator of which is the number
of Options owned by such Investor on the date the Company Notice is delivered
and the denominator of which is the total number of Options granted on the
Closing Date. On the date of the Sub Closing, each Participating Investor shall
deliver the exercise price for its Options to the Company in cash, and the
Company shall issue to each Investor the number of shares of the Sub underlying
their Options plus any shares underlying Cancelled Options, if any, to which
they are entitled.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that:

 

2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect (as defined below) on its business or properties. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, if any, individually or taken as a whole, or on the
transactions contemplated hereby or on the Exchange (as defined below) or by the
agreements and instruments to be entered into (or entered into) in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under this Agreement or the Exchange.

 

2.2. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Exchange and the performance of all
obligations of the Company hereunder and thereunder, and the authorization of
the Exchange, the issuance (and reservation for issuance) of the Series C-1 have
been taken on or prior to the date hereof. The Certificate of Designations has
been validly filed with the Secretary of State of Nevada and, as of the date
hereof and the Closing Date, remains in full force and effect.

 

 3 

   

 

2.3. Valid Issuance of the Series C-1. The Series C-1 shares when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, and the Common Stock when issued in accordance with the terms
of the Certificate of Designations, for the consideration expressed therein,
will be duly and validly issued, fully paid and non-assessable. Upon conversion
of the Series C-1, the Common Stock shall be freely tradable and may be sold
under Rule 144 promulgated under the Securities Act (“Rule 144”) subject to the
requirements of Rule 144(i). If on the Closing Date, any Investor does not
already have such amount of shares reserved, the Company shall, within two
business days after the Company files an amendment of its Articles of
Incorporation to increase the number of shares of Common Stock it is authorized
to issue with the Secretary of State of the State of Nevada, the Company shall
reserve from its duly authorized capital stock not less than 125% of the maximum
number of shares of Common Stock issuable upon conversion of such Investor’s
Series C-1 (assuming for purposes hereof that such Series C-1 are convertible at
the initial Conversion Price and any such reservation shall not take into
account any limitations on the conversion of the Series C-1 set forth herein).

 

2.4. Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received written notice of any such violation.

 

2.5. Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof (each, a
“Person”), not already obtained, is required in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions provided for herein and therein.

 

2.6. Acknowledgment Regarding Investor’s Purchase of Series C-1. The Company
acknowledges and agrees that each Investor is acting solely for itself and not
any other Investor in the capacity of arm’s length purchaser with respect to
this Agreement and the Exchange and the transactions contemplated hereby and
thereby and that each Investor is not (i) an officer or director of the Company,
(ii) an “affiliate” of the Company (as defined in Rule 144 promulgated under the
Securities Act), or (iii) to the knowledge of the Company, a “beneficial owner”
of more than 9.9% of the shares of Common Stock (as defined for purposes of Rule
13d-3 under the Exchange Act). The Company further acknowledges that each
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Exchange and the transactions
contemplated hereby and thereby, and any advice given by the Investor or any of
its representatives or agents in connection with the Exchange and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s acceptance of the Series C-1. The Company further represents to the
Investor that the Company’s decision to enter into the Exchange has been based
solely on the independent evaluation by the Company and its representatives. The
Company has not (i) received any consideration from each Investor for the Series
C-1 received in the Exchange, other than the Securities, (ii) paid any
commission or remuneration for the solicitation of the Exchange or (iii) offered
any shares of the Series C-1 to any Person other than each Investor.

 

 4 

   

 

2.7. Absence of Litigation. To the knowledge of the Company, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock, the Securities or any of the Company’s officers or directors in
their capacities as such.

 

2.8. Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Company and shall
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “Blue Sky” laws) applicable to the
Company, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

2.9. Equal Treatment. None of the terms offered to any of the holders of the
Company’s Securities listed on Schedule I with respect to the Exchange,
including, without limitation with respect to any consent, release, amendment,
settlement, or waiver relating to the Exchange (each an “Exchange Document”), is
or will be more favorable to any other holder of the Company’s Securities listed
on Schedule I than those of each other Investor and this Agreement.

 

3. Representations and Warranties of the Investor. Each Investor hereby
represents, warrants and covenants that:

 

3.1. Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

3.2. Exchange Only. The Investor is a current holder of Securities and has not
provided any consideration to the Company for the Series C-1 received in the
Exchange other than the Securities. Each Investor understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and the Series C-1 issued in the Exchange may not
be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) pursuant to Rule 144, or (C) pursuant to another
exemption from registration under the Securities Act, including but not limited
to Section 3(a)(9) thereunder.

 

 5 

   

 

3.3. No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Series C-1 or the
fairness or suitability of the investment in the Series C-1 nor have such
authorities passed upon or endorsed the merits of the offering of the Series
C-1.

 

3.4. Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

3.5. Ownership of Securities. The Investor owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Securities free and
clear of all rights and liens (other than pledges or security interests (x)
arising by operation of applicable securities laws and (y) that the Investor may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker). The Investor has full power and authority
to transfer and dispose of the Securities to the Company free and clear of any
right or lien. Other than the transactions contemplated by this Agreement, there
is no outstanding, plan, pending proposal, or other right of any Person to
acquire all or any part of the Securities or any shares of Common Stock issuable
upon conversion of the Securities.

 

3.6. Release of Reserve. If prior to the date hereof, the Investor had a share
reserve with West Coast Stock Transfer, the Company’s transfer agent, it has
instructed such transfer agent to release the amount shares of Common Stock the
Investor has reserved in excess of 125% of the maximum number of shares of
Common Stock issuable upon conversion of the Series C-1 (assuming for purposes
hereof that such Series C-1 are convertible at the initial Conversion Price and
any such reservation shall not take into account any limitations on the
conversion of the Series C-1 set forth herein).

 

4. Additional Covenants.

 

4.1. Disclosure. The Company shall, on or before 8:30 a.m., Eastern time, on the
fourth business day after the date of this Agreement, file with the Securities
and Exchange Commission a Current Report on Form 8-K disclosing all material
terms of the transactions contemplated hereby and attaching the form of this
Agreement and the Certificate of Designations as exhibits thereto (collectively
with all exhibits attached thereto, the “8-K Filing”). From and after the
issuance of the 8-K Filing, no Investor shall be in possession of any material,
nonpublic information received from the Company or any of its subsidiaries or
any of their respective officers, directors, employees, affiliates or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
its officers, directors, employees, affiliates and agents, not to, provide any
Investor with any material, nonpublic information regarding the Company from and
after the filing of the 8-K Filing without the express written consent of such
Investor. To the extent that the Company delivers any material, non-public
information to an Investor without such Investor’s express prior written
consent, the Company hereby covenants and agrees that such Investor shall not
have any duty of confidentiality to the Company, any of its subsidiaries or any
of their respective officers, directors, employees, affiliates or agents with
respect to, or a duty to the Company, any of its subsidiaries or any of their
respective officers, directors, employees, affiliates or agents or not to trade
on the basis of, such material, non-public information. The Company shall not
disclose the name of any Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that each Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

 6 

   

 

4.2. Holding Period. For the purposes of Rule 144 of the Securities Act, the
Company acknowledges that (i) the holding period of the Securities may be tacked
onto the holding period of the Series C-1 as long as no payment is made in
connection with any conversion, and (ii) the holding period of the Series C-1
may be tacked onto the holding period of the Common Stock, and the Company
agrees not to take a position contrary to this Section 4.2.

 

4.3. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

4.4. Fees and Expenses. Except as otherwise set forth above, each party to this
Agreement shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

4.5. Equal Treatment. Each Investor hereby acknowledge and agree that, in
accordance with the terms of existing agreements with the Company relating to
the Securities, the Company is obligated to present the terms of this Exchange
to each holder of the Company’s Securities on Schedule I; provided that each
agreement shall be separately agreed with each holder of the Company’s
Securities and shall not in any way be construed as the Investor or any other
holder of the Company’s Securities acting in concert or as a group with respect
to the purchase, disposition or voting of securities of the Company or
otherwise. If, and whenever on or after the date hereof, the Company enters into
an Exchange Document other than in compliance with Section 2.9, then (i) the
Company shall provide notice thereof to each Investor immediately following the
occurrence thereof and (ii) the terms and conditions of this Agreement shall be,
without any further action by each Investor or the Company, automatically
amended and modified such that the Investor shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Exchange Document, provided that upon written notice to the Company at any time
any Investor may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Agreement shall apply to such Investor as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to such Investor. The provisions of this Section 4.5 shall
apply similarly and equally to each Exchange Document.

 

 7 

   

 

4.6. Issuance of Unrestricted Common Stock. The Company agrees to take all
actions, including, without limitation, the issuance by its legal counsel, or
any legal counsel reasonably acceptable to the Company, of any legal opinions,
to issue unrestricted Common Stock pursuant to Rule 144 in the connection of any
sale of Common Stock issued upon conversion of Series C-1 by any Investor;
provided that each such investor provides customary representation letters and
all other such documentation as required by counsel to the Company to issue a
legal opinion.

 

5. Miscellaneous

 

5.1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

5.2. Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

5.3. Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar overnight next
business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
Agreement.

 

 8 

   

 

5.4. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

 

5.5. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.7. Survival. Sections 4 and 5 of this Agreement shall survive the Closing and
delivery of the Series C-1.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 9 

   

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  OncBioMune Pharmaceuticals, INC.         By:

/s/ Andrew Kucharchuk               

  Name: Andrew Kucharchuk   Title: Chief Executive Officer       Address for
Notices:      

11441 Industriplex Blvd, Suite 190

Baton Rouge, LA 70809

Email: akucha1.obmp@gmail.com

 

   

   

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  INVESTORS:       _______________________________       By:
_______________________________   Name: _______________________________   Title:
________________________________       Address for Notices:      
                                                               
                                                              
                                                               Email:
                                                 EIN#: ___________________

 

   

 